Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 01/26/2022 has been entered. Claims 1-3, 5-12, and 14-18 remain pending. Applicant’s amendments to the claims overcome the 35 U.S.C. 112(a) rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 4-12, and 14-18 have been considered but are moot because the new ground of rejection does not solely rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claims 1 and 10 are rejected under 35 U.S.C. 103 with respect to previously presented prior art Kobayashi (US5571226), previously presented prior art Ganser (US20160231210), and newly discovered prior art Linder (US20150020372). The amendment to the independent claims, 1 and 10, are taught by newly discovered prior art Linder. 
In response to applicant's argument that Kobayashi relates to construction equipment and not materials testing device, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: at least one device for receiving an electronic command relating to a first target pressure, receiving an electronic command relating to a second target pressure, for receiving a signal indicating measured pressure in the apparatus (Claim 1), a device for generating a command (Claim 1), and a control device for receiving a command (Claim 1).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The device for generating a command is interpreted as a footswitch as detailed in claim 7 and in [0026]. The at least one device for receiving a command relating to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US5571226) in view of Ganser (US20160231210) and Linder (US20150020372).
Regarding Claim 1, Kobayashi teaches “An apparatus for controlling pressure (control means – Column 5, Lines 55-65), including: at least one device for receiving an electronic command (Controller (28) – Column 6, Lines 55-66; Figure 7) relating to a first target pressure (P0 – Column 6, Lines 55-60), receiving an electronic command (Outflow restriction control component (33) – Column 7, Lines 10-17, Figure 7) relating to a second target pressure (P1, Column 6, Lines 55-60), wherein the second target pressure is higher than the first target pressure (Pressure difference between inflow Pressure P0, outflow pressure P1 – Column 6, lines 55-60), and for receiving (Directional Control Valve – Column 7, Lines 20-38) a signal indicating measured pressure which is a measured value of operational pressure (Pilot Pressure output from pressure sensor 21 to detect output pressure on fluid line – Column 6, Lines 15-45); a device for generating a command (Inflow restriction control unit (31b) – Column 8, Lines 20-25; Figure 7) for selectively applying the first target pressure or the second target pressure to an output (Solenoid proportional flow control valve – Column 8, Line 20-30); a control device for receiving the command for selectively applying (Directional Control Valve – Column 7, Lines 25-35) the first target pressure or the second target pressure, wherein the first target pressure is applied in response to a first command (Operator moves the operating lever say forward from a center position, a pilot pressure proportional to the degree of operation of said operating lever is generated by the pilot pressure generating device and sent to the directional control valve – Column 7, Lines 20-30) and the second target pressure is applied in response to a subsequent command (Pressure different P0-P1 is bigger than predetermined standard value, pressure P0 is reduced by decreasing the set pressure value – Column 7, Lines 45-65); a pressure sensor responsive to pressure applied (pressure sensors (19) and (20) detect pressures in pilot lines, pressure sensor (22) detects solenoid proportional flow control valve – Column 6, Lines 15-44; actuator (1) connected to directional control valve (3) by fluid line (10), directional control valve (3) is connected to pressure sensor (21) by fluid line (12)); and a processing device for comparing the measured pressure (Pressure difference control component – Column 7, Lines 45-65) to the selected first or second pressure and generating pressure control signals for varying pressure (Pressure difference bigger than predetermined standard, Pressure P0 is reduced; Pressure difference is smaller than the predetermined standard Value, P0 is increased – Column 7, Lines 45-65).”
Kobayashi does not teach “An apparatus for controlling air pressure in a material testing device; measured pressure which is a measured value of operational pressure for opposing pneumatic grips of the materials testing device; the opposing grips of a materials testing device.”
Ganser teaches “An apparatus for controlling air pressure in a material testing device (fluid control valve to control fluid pressure in a material testing machine – [0034]-[0037]); measured pressure which is a measured value of operational pressure for opposing pneumatic grips of the materials testing device (valve control with actuation pressure difference, where actuation pressure is detected – [0061]); the opposing grips of a materials testing device (Column testing machine with material testing device with opposing clamping jaws 307 and clamping pistons 330 – [0100], Figure 4).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi to incorporate the teaching of Ganser to have use opposing grips in a material testing device and control and measure the fluid (air) pressure of the clamps. Doing so would improve the pressure load sensing and actuation control for a test object.
	Kobayashi in view of Ganser does not teach “a pressure sensor responsive to pressure applied to the opposing grips.”
(pressure is measured by conventional pressure sensors and is a measure of the amount of force being applied by the mutually opposing clamping jaws of the clamping jaw pair – [0059]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Ganser to incorporate the teaching of Linder for measuring the pressure applied to the opposing clamps. Doing so would improve the regulation and control of pressure and forces exerted on the test object.

Regarding Claim 8, Kobayashi in view of Ganser and Linder discloses the claimed invention as discussed above and Kobayashi further teaches “wherein the electronic commands for first and second target pressures are generated in response to manual input (Lever – Column 7, Lines 20-40).”

Regarding Claim 10, Kobayashi teaches “a method for controlling pressure, including the steps of: receiving an electronic command (Controller (28) – Column 6, Lines 55-66; Figure 7) relating to a first target pressure (P0 – Column 6, Lines 55-60); receiving an electronic command (Outflow restriction control component – Column 7, Lines 10-17) relating to a second target pressure (P1, Column 6, Lines 55-60), wherein the second target pressure is higher than the first target pressure (Pressure difference between inflow Pressure P0, outflow pressure P1 – Column 6, lines 55-60); receiving a signal (Directional Control Valve – Column 7, Lines 20-38) indicating measured pressure (Pilot Pressure output – Lines 20-38); generating a command (Inflow restriction control unit – Column 8, Lines 20-25) for selectively applying the first target pressure or the second target pressure to an output (Solenoid proportional flow control valve – Column 8, Line 20-30); providing a control device for receiving the command for selectively applying (Directional Control Valve – Column 7, Lines 25-35) the first target pressure or the second target pressure (Solenoid proportional flow control valve – Column 8, Line 20-30), wherein the first target pressure is applied in response to a first command (Operator moves the operating lever say forward from a center position, a pilot pressure proportional to the degree of operation of said operating lever is generated by the pilot pressure generating device and sent to the directional control valve – Column 7, Lines 20-30) and the second target pressure is applied in response to a subsequent command (Pressure different P0-P1 is bigger than predetermined standard value, pressure P0 is reduced by decreasing the set pressure value – Column 7, Lines 45-65); and processing, including comparing  (Pressure difference control component – Column 7, Lines 45-65) the measured pressure to the selected first or second pressure and generating pressure control signals for varying pressure (Pressure difference bigger than predetermined standard, Pressure P0 is reduced; Pressure difference is smaller than the predetermined standard Value, P0 is increased – Column 7, Lines 45-65).”
Kobayashi does not teach “a method for controlling air pressure; measured pressure which is a measured value of operational pressure for opposing pneumatic grips of the materials testing device; the output being received by the opposing pneumatic grips; the opposing grips of a materials testing device.”
Ganser teaches “a method for controlling air pressure (fluid control valve to control fluid pressure in a material testing machine – [0034]-[0037]); measured pressure which is a (valve control with actuation pressure difference, where actuation pressure is detected – [0061]); the output being received by the opposing pneumatic grips (control unit outputs an actuation control signal, to control clamping pistons – [0094]); the opposing grips of a materials testing device (Column testing machine with material testing device with opposing clamping jaws 307 and clamping pistons 330 – [0100], Figure 4).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi to incorporate the teaching of Ganser to have use opposing grips in a material testing device and control and measure the fluid (air) pressure of the clamps. Doing so would improve the pressure load sensing and actuation control for a test object.
	Kobayashi in view of Ganser does not teach “the measured pressure applied to the opposing grips.”
	Linder teaches “the measured pressure applied to the opposing grips (pressure is measured by conventional pressure sensors and is a measure of the amount of force being applied by the mutually opposing clamping jaws of the clamping jaw pair – [0059]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Ganser to incorporate the teaching of Linder for measuring the pressure applied to the opposing clamps. Doing so would improve the regulation and control of pressure and forces exerted on the test object.

Claim 17, Kobayashi in view of Ganser and Linder discloses the claimed invention as discussed above and Kobayashi further teaches “wherein the electronic commands for first and second target pressures are generated in response to manual input (Lever – Column 7, Lines 20-40).”

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Ganser, Linder, and Shimizu (JP2000298084).
Regarding Claim 2, Kobayashi in view of Ganser and Linder discloses the claimed invention as discussed above except for a safe range for the human operator.
	Shimizu teaches “wherein the first target pressure operates the opposing grips of the materials testing device in a safe range for the human operator (No risk of injury even if fingers are caught – [0018]; low pressure – [0013]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Ganser, Linder, and Shimizu to have pressure control of be operated in a low pressure to prevent injury to humans. 

Regarding Claim 11, Kobayashi in view of Ganser and Linder discloses the claimed invention as discussed above except for “wherein the first target pressure operates the opposing grips of the materials testing device in a safe range for the human operator.”
Shimizu teaches “wherein the first target pressure operates the opposing grips of the materials testing device in a safe range for the human operator (No risk of injury even if fingers are caught – [0018]; low pressure – [0013]).”
. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Ganser, Linder, and Alden (US5715735).
Regarding Claim 3, Kobayashi in view of Ganser and Linder discloses the claimed invention as discussed above except for “a range of greater than zero to fifteen psi.”
Alden teaches “a range of greater than zero to fifteen psi (Sealing Pressure of 10-15 psi - Column 5, Lines 10-25).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Ganser, Linder, and Alden to have a pressure controller set the pressure to a range between 10 and 15 psi for gripping an object. Doing so would improve the holding of the test object by a low pressure means.

Regarding Claim 12, Kobayashi in view of Ganser and Linder discloses the claimed invention as discussed above except for “a range of greater than zero to fifteen psi.”
Alden teaches “a range of greater than zero to fifteen psi (Sealing Pressure of 10-15 psi - Column 5, Lines 10-25).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Ganser, Linder, and Alden to have .

Claims 5-6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Ganser, Linder, Alden, and Fancher (US6068160).
Regarding Claim 5, Kobayashi in view of Ganser, Linder, and Alden discloses the claimed invention as discussed above except for “a range of greater than fifteen psi to one hundred psi.”
Fancher teaches “a range of greater than fifteen psi to one hundred psi (Pressurized air or gas at 100 psi flows – Column 13, Line 65; gas pressure is regulated by plurality of step down pressure regulators, 100 psi to range of 15 to 60 psi – Column 14, Lines 1-20).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Ganser, Linder, Alden, and Fancher to have a pressure controller set the pressure to a range between 15 and 60 psi. Doing so would improve the regulation of the pressurized gas flow to grip a test object.

Regarding Claim 6, Kobayashi in view of Ganser, Linder, Alden, and Fancher discloses the claimed invention as discussed above and Kobayashi further teaches “wherein the device for generating a command for selectively applying the first target pressure or the second target pressure is manually operated (Lever – Column 7, Lines 20-40).”

Claim 14, Kobayashi in view of Ganser, Linder, and Alden discloses the claimed invention as discussed above except for “a range of greater than fifteen psi to one hundred psi.”
Fancher teaches “a range of greater than fifteen psi to one hundred psi (Pressurized air or gas at 100 psi flows – Column 13, Line 65; gas pressure is regulated by plurality of step down pressure regulators, 100 psi to range of 15 to 60 psi – Column 14, Lines 1-20).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Ganser, Linder, Alden, and Fancher to have a pressure controller set the pressure to a range between 15 and 60 psi. Doing so would improve the regulation of the pressurized gas flow to grip a test object.

Regarding Claim 15, Kobayashi in view of Ganser, Linder, Alden, and Fancher discloses the claimed invention as discussed above and Kobayashi further teaches “wherein the step of generating a command for selectively applying the first target pressure or the second target pressure is manually actuated (Lever – Column 7, Lines 20-40).”

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Ganser, Linder, Alden, Fancher, and Shimizu.
Regarding Claim 7, Kobayashi in view of Ganser, Linder, Alden, and Fancher discloses the claimed invention as discussed above except for “wherein the device for generating a command for selectively applying the first target pressure or the second target pressure is a footswitch.”
 ([0002]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Ganser, Linder, Alden, Fancher, and Shimizu to have pressure control of an output to be operated by a footswitch. Doing so would improve the pressure load sensing of a test object by the manual operation of a footswitch.

Regarding Claim 16, Kobayashi in view of Ganser, Linder, Alden, and Fancher discloses the claimed invention as discussed above except for “the step generating a command for selectively applying the first target pressure or the second target pressure is actuated by a footswitch.”
Shimizu teaches “the step generating a command for selectively applying the first target pressure or the second target pressure is actuated by a footswitch ([0002]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Ganser, Linder, Alden, Fancher, and Shimizu to have pressure control of an output to be operated by a footswitch. Doing so would improve the pressure load sensing of a test object by the manual operation of a footswitch.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Ganser, Linder, and Klaas (US20140090479).
Claim 9, Kobayashi in view of Ganser and Linder discloses the claimed invention as discussed above except for “wherein the electronic commands for first and second target pressures are received from the materials testing device.”
Klaas teaches “wherein the electronic commands for first and second target pressures are received from the materials testing device (Control system has two pressure sensors – [0039] control unit generates an opening signal to the bypass valve of the second cylinder – [0042]; Test object has maximum deflection far away from clamping device, load is relieved by balancing the outer hydraulic means – [0043]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Ganser, Linder, and Klaas to have the output be a clamping device of a test object. Doing so would improve the pressure load sensing for a test object.

Regarding Claim 18, Kobayashi in view of Ganser and Linder discloses the claimed invention as discussed above except for “the electronic commands for first and second target pressures are received from the materials testing device.”
Klaas teaches “the electronic commands for first and second target pressures are received from the materials testing device (Control system has two pressure sensors – [0039] control unit generates an opening signal to the bypass valve of the second cylinder – [0042]; Test object has maximum deflection far away from clamping device, load is relieved by balancing the outer hydraulic means – [0043]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi in view of Ganser, Linder, and Klaas to have the output be a clamping device of a test object. Doing so would improve the pressure load sensing for a test object.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                         

/TARUN SINHA/Primary Examiner, Art Unit 2863